Citation Nr: 1126357	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing loss, currently rated as non-compensable.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from January 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In August 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Board remanded this matter in November 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).   



FINDING OF FACT

The Veteran's bilateral hearing loss results in interference with his employment and presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an initial extraschedular disability rating of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a December 2005 letter, the RO provided the Veteran with VCAA notice regarding his claim for service connection for hearing loss.  The letter advised the Veteran of the evidence required to substantiate the claim and informed him what evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.  A March 2006 letter explained how disability ratings and effective dates are determined. 

The Veteran has appealed the initial rating assigned for hearing loss in  the March 2006 rating decision.  The RO did not provide additional notice of the evidence necessary to substantiate the claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91. Rather, the RO must issue a Statement of the Case (SOC).  Id.  The RO issued an SOC in July 2006 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.


Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes relevant medical records service identified by the Veteran.  The Veteran has been afforded a VA examination. 

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's hearing loss disability has been evaluated pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100 (2010).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2010).  The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation under Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  38 C.F.R. § 4.86(b) (2010).

Hearing impairment based only on puretone threshold averages under Table VIA will be used when the examiner certified that the use of a speech discrimination test was not appropriate because of the language difficulties, inconsistent speech discrimination scores, etc. or when indicated under the provisions of § 4.86.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a)(2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation under Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  38 C.F.R. § 4.86(b) (2010).

A March 2006 VA audiological examination obtained the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
45
35
LEFT
15
5
45
55
50

The average puretone thresholds for these values were 32.5 for the right ear and 38.75 for the left. 

Maryland CNC speech recognition scores were 100 percent in both ears.  Applying these values to Table VI, numeric designations of I are obtained for both ears.  Table VII provides for a zero percent evaluation when both ears have a numeric designation of I.  

The Veteran had a VA examination in July 2008.  Audiological evaluation obtained the following puretone thresholds, in decibels:

The average puretone thresholds for these values are 30 for the right ear and 38.75 for the left.  Maryland CNC speech recognition scores were 100 percent for both ears.  These values correspond to a numeric designation of I for both ears.  As noted, Table VII indicates that a zero percent evaluation is assignable when both ears have a numeric designation of I.  

Based on the audiometric findings on these examinations, the Veteran's bilateral hearing loss does not warrant the assignment of a compensable schedular evaluation.  To that extent, the appeal is denied.  

The Veteran testified at videoconference hearing in August 2009.  He indicated that he works for VA in a clinical setting and that his work includes phone reception and taking orders from doctors and nurses.  He stated that he has difficulty understanding conversations in his workplace if there is background noise.  The Veteran reported that he often has to ask people to repeat themselves.





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
40
35
LEFT
15
5
45
55
50

As the Board previously indicated in the May 2010 decision, the audiological findings warrant a non-compensable evaluation under Diagnostic Code 6100.  

The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Director, Compensation and Pension Service.  Id.
In August 2009, the Board determined that the Veteran's hearing loss presented an exceptional disability picture, and the Board referred this matter to the Director of Compensation and Pension for consideration of an extraschedular evaluation.  

In June 2010, the Director of Compensation and Pension reviewed the claims file to determine whether extraschedular evaluation was warranted.  The opinion noted that the Veteran underwent VA audiological evaluations in February 2006 and July 2008.  The examiner noted that the Veteran had 100 percent speech discrimination scores on both VA audiogical evaluations.  It was further noted that the Veteran stated in his August 2006 substantive appeal that he had to make alterations as to how he conducts business at work due to problems with background noise and understanding conversation.  He reiterated these statements during an August 2009 hearing before the Board of Veterans' Appeals.  

The Compensation and Pension review determined that the evidentiary record fails to demonstrate an exceptional or unusual disability picture for bilateral hearing loss that renders application of the regular rating criteria impractical.  The examiner noted that the documented auditory thresholds are correctly rated under the regular rating criteria and reports of problems with background and conversation are well contemplated in the regular rating criteria as well.  The examiner noted that, although the Veteran's credibility concerning his symptoms is not contraindicated in the record, these symptoms do not render the applicable rating criteria as inadequate.  Accordingly, the Compensation and Pension review determined that entitlement to an extraschedular evaluation should be denied.   

The Board has carefully considered the evidence as set forth above.  The Board finds that the Veteran's hearing loss disability does present an exceptional or unusual disability picture because it has been productive of interference with his employment, in that the Veteran is unable to understand conversations at work.  In light of the interference with the Veteran's employment, the Board concludes that the Veteran's bilateral hearing loss disability warrants the next higher rating of 10 percent on an extraschedular basis. 



ORDER

An extraschedular disability rating of 10 percent for bilateral hearing loss is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


